Citation Nr: 0845163	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-00 715	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for lumbar disc and 
joint disease, to include as secondary to service-connected 
lumbar myositis.

2.  Entitlement to a compensable rating for lumbar myositis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to January 1966.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Milwaukee, Wisconsin Department of Veterans 
Appeals (VA) Regional Office (RO).  In May 2006 a hearing was 
held before a Decision Review Officer (DRO) at the RO.  In 
April 2008, a Travel Board hearing was held before the 
undersigned.  Transcripts of both hearings are associated 
with the claims file.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).    

An August 11, 2008, decision of the Board denied service 
connection for lumbar disc and joint disease, to include as 
secondary to service-connected lumbar myositis.  That 
decision also remanded the veteran's claim of entitlement to 
a compensable rating for lumbar myositis.  In the August 11, 
2008 decision, the Board noted that although the veteran was 
granted a 90-day abeyance period for submission of additional 
evidence at the April 2008 Travel Board hearing, no evidence 
had been received during such period.  However, in June 2008, 
within the 90-day abeyance period and prior to issuance of 
the Board's August 2008 decision, VA had received evidence 
(which was not associated with the veteran's claims file at 
the time of the decision) consisting of a May 2008 statement 
from a private physician and a May 2008 VA treatment record.  
Hence, the August 11, 2008 Board decision was based on a less 
than complete evidentiary record in the matter.

Accordingly, it is the decision of the Board that the August 
11, 2008 Board decision must be, and is, VACATED.

(A new decision will be separately issued in the matters of 
entitlement to service connection for lumbar disc and joint 
disease, to include as secondary to service-connected lumbar 
myositis and entitlement to a compensable rating for lumbar 
myositis, and will be entered as if the August 11, 2008 Board 
decision had not been issued.)



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


